Citation Nr: 0701296	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968.  
He received various decorations including the Combat Infantry 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that 
granted service connection and a 30 percent rating for PTSD, 
effective April 16, 2003, and denied a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

VA treatment records dated from October 1999 to December 2004 
show that the veteran was treated for PTSD on numerous 
occasions.  Global Assessment of Functioning (GAF) scores of 
48, 50, 52, 54, 56, and 58 were all assigned during that 
period.  

For example, a November 2003 VA treatment entry indicated 
diagnoses of major depressive disorder with current partial 
major depressive episode, and PTSD.  A GAF score of 48 was 
assigned.  An April 2004 treatment report noted that the 
veteran's condition was considered chronic and significantly 
severe enough to globally impair his functioning, thus 
limiting his ability to engage in sustained meaningful work 
activities.  It was noted that clinical observation of the 
veteran suggested that his life was severely restricted 
personally, socially, and emotionally due to his disorder.  

An October 2004 VA treatment entry related an impression of 
dysthymia and PTSD.  A GAF score of 50 was assigned.  A 
subsequent November 2004 VA treatment report noted an 
assessment of dysthymic disorder and PTSD.  A GAF score of 58 
was assigned at that time.  

The Board notes that the veteran has not been afforded a VA 
examination.  The record clearly raises a question as to the 
current severity of the veteran's PTSD, and the Board finds 
that an examination is necessary.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO should provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain current mental health treatment 
reports from the Saginaw VA medical 
facility and associate them with the 
claims file.

3.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected PTSD.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All signs and symptoms of 
the service-connected PTSD should be 
reported in detail.  The examiner should 
specifically provide an opinion as to the 
impact of the veteran's symptoms from PTSD 
on his ability to obtain or maintain 
employment.  

4.  Thereafter, review the claim for 
entitlement to an initial rating higher 
than 30 percent for PTSD and the claim for 
a TDIU rating.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
give an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


